United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1450
Issued: April 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2012 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated February 7 and April 16, 2012. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant’s actual earnings as a field representative fairly and
reasonably represented her wage-earning capacity; (2) whether OWCP properly found that she
was not entitled to wage-loss compensation for the period August 28 to December 3, 2011;
(3) whether it properly found that an overpayment in compensation in the amount of $9,510.07
had been created because appellant received wage-loss compensation based on an incorrect pay
rate for the period May 27, 2009 through August 15, 2011; and (4) whether OWCP properly
found that the overpayment was not subject to waiver.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 4, 2009 appellant, then a 43-year-old temporary, part-time census enumerator,
filed a traumatic injury claim alleging that she was injured on May 1, 2009 when she fell while
climbing steps. She did not return to work and was terminated effective May 27, 2009. The
claim was accepted for left lower extremity injuries of sprain of unspecified sites of the knee and
leg, contusion of the knee, tear of the medial meniscus and aggravation of localized primary
osteoarthritis.
The employing establishment informed OWCP that appellant worked an average of 4.5
hours a day at an hourly rate of $11.25. Appellant was placed on the periodic compensation
rolls, based on a weekly pay rate of $227.81. On April 14, 2010 Dr. Shiraz Patel, a Boardcertified orthopedic surgeon, performed left knee arthroscopic repair.
OWCP continued to develop the claim, and in September 2010, referred appellant to
Dr. Bryant A. Bloss, a Board-certified orthopedic surgeon, for a second-opinion evaluation. In
an October 7, 2010 report, Dr. Bloss provided physical examination findings of limited knee
range of motion and residual tenderness with some functional weakness. He diagnosed status
post medial meniscectomy and debridement arthroplasty of the left knee, left knee osteoarthritis,
aggravated by May 1, 2009 injury and mild lateral subluxation of the left patella. Dr. Bloss
indicated that the compensable injuries had resolved with the exception of aggravation of
preexisting left knee arthritis, that appellant had reached maximum medical improvement and
that she could perform light work with restrictions that she could not squat, kneel or climb and
could not carry significant weight. Walking and standing were limited to two hours daily.
Appellant was referred for vocational rehabilitation in March 2011. On June 28, 2011 the
employing establishment offered her a temporary appointment, not to exceed 90 days, as a field
representative, working in her home. The job was described as having an intermittent, part-time,
variable schedule of 10 to 30 hours a week. Appellant accepted the job on July 6, 2011 and
began work on August 15, 2011. She submitted a Form CA-7, claim for compensation, for the
period August 28 to December 3, 2011. Appellant attached time analysis forms indicating that
she worked intermittently for a total of 34 days during this period.
In a February 7, 2012 decision, OWCP found that appellant’s employment as a field
representative, effective August 16, 2011, fairly and reasonably represented her wage-earning
capacity with zero loss. In a second decision dated February 7, 2012, it denied her claim for
wage-loss compensation for the period August 28 to December 3, 2011.
On February 10, 2012 OWCP issued a preliminary determination that appellant received
an overpayment in compensation in the amount of $9,510.07 for the period May 27, 2009 to
August 15, 2011 because she was incorrectly paid compensation based on a weekly pay rate of
$227.81 when she should have been paid based on a weekly rate of $146.03 a week. It explained
that her compensation was incorrect because it should have been calculated based on the 150
formula, used for temporary census employees. Appellant was found without fault and advised
of her rights if she disagreed with the preliminary finding. She was provided an overpayment
questionnaire and an overpayment action request which advised her that she could request a
telephone conference with OWCP on the issues of fault and possible waiver of the overpayment.

2

Appellant was advised that the overpayment action request must be mailed to OWCP within 30
days and that the financial information was needed to determine waiver.2
The record contains overpayment worksheets and computer print-outs describing
appellant’s compensation for the period May 27, 2009 to August 15, 2011. These indicated that
she was paid compensation for the above period based on a weekly pay rate of $227.81 when she
should have been paid compensation based on a weekly rate of $146.03.
In a February 29, 2012 letter, appellant stated that she would not send in financial
information. On the overpayment questionnaire, in which she indicated that all requested
information was “N/A,” she stated that she had no idea how much she should have been paid.
On April 16, 2012 OWCP finalized the preliminary overpayment decision, finding that
appellant received an overpayment in compensation in the amount of $9,510.07. It found her
without fault and that she was not entitled to waiver because she failed to provide any financial
information. Repayment was due in full, within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by the employee’s actual
earnings if the actual earnings fairly and reasonably represent the employee’s wage-earning
capacity.3 Generally, wages actually earned are the best measure of a wage-earning capacity,
and in the absence of showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such a measure.4 The formula for
determining loss of wage-earning capacity based on actual earnings, developed in the Albert C.
Shadrick decision,5 has been codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current
pay rate for the date-of-injury job.6
OWCP procedures provide that OWCP can make a retroactive wage-earning capacity
determination if the claimant worked in the position for at least 60 days, the position fairly and
reasonably represented his or her wage-earning capacity and the work stoppage did not occur
because of any change in his or her other injury-related condition affecting the ability to work.7
In determining wage-earning capacity based on actual earnings, the procedures further provide
2

On February 10, 2012 OWCP also informed appellant that an overpayment of compensation in the amount of
$397.29 was created because she continued to receive compensation after she returned to work. The $397.29
overpayment was written off.
3

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

4

Lottie M. Williams, 56 ECAB 302 (2005).

5

Albert C. Shadrick, 5 ECAB 376 (1953).

6

20 C.F.R. § 10.403(c).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity
Chapter 2.814.7.e(1) (October 2009).

3

that reemployment of a temporary or casual worker in another temporary or casual position is
proper, as long as it will last at least 90 days.8
ANALYSIS -- ISSUE 1
The Board finds that appellant’s actual earnings in the temporary position as field
representative did not fairly and reasonably represent her wage-earning capacity and the
February 7, 2012 wage-earning capacity determination must be reversed.
Appellant, a temporary census enumerator, sustained an employment-related left lower
extremity injury on May 1, 2009. She was placed on the periodic rolls. On July 6, 2011
appellant accepted a temporary appointment, not to exceed 90 days, as a field representative,
working at home and began work on August 15, 2011.
While OWCP procedures provide that OWCP can make a retroactive wage-earning
capacity determination if the claimant worked in the position for at least 60 days, the record here
does not support that appellant had worked 60 days at the time OWCP issued its February 7,
2012 decision, based on the time analysis forms submitted by appellant and signed by the
employing establishment official. The record does not contain any other confirmation from the
employing establishment of hours and days appellant worked at the position. The record
therefore lacks the evidence necessary for the Board to affirm the February 7, 2012 wage-earning
capacity determination. As OWCP simply did not follow its own procedures, the Board finds
that it did not discharge its burden of proof in finding that the temporary field representative
position fairly and reasonably represented appellant’s wage-earning capacity.9
LEGAL PRECEDENT -- ISSUE 2
Under FECA, the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.10 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA11 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
by competent medical evidence.12 Whether a particular injury causes an employee to be disabled
for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.13
8

Id. at Chapter 2.814.7.a (October 2009).

9

See D.P., Docket No. 12-55 (issued July 6, 2012).

10

See Prince E. Wallace, 52 ECAB 357 (2001).

11

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

12

Donald E. Ewals, 51 ECAB 428 (2000).

13

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

4

ANALYSIS -- ISSUE 2
Based on the Board’s finding regarding Issue 1, the February 7, 2012 decision denying
appellant’s claim for intermittent wage-loss compensation, identified here as Issue 2, is not in
posture for decision. Upon return of the case record, OWCP should address her claim for wageloss, based on the Board’s reversal of the wage-earning capacity determination and render an
appropriate decision.
LEGAL PRECEDENT -- ISSUE 3
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.14 Section 8129 provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”15
For all claims under FECA, compensation is to be based on the pay rate as determined
under section 8101(4) which defines monthly pay as the monthly pay at the time of injury or the
monthly pay at the time disability begins or the monthly pay at the time compensable disability
recurs, if the recurrence begins more than six months after the injured employee resumes regular
full-time employment with the United States, whichever is greater.16 In applying section
8101(4), the statute requires OWCP to determine monthly pay based on the greater pay rate,
based on the date of injury, date of disability or the date of recurrent disability.17
OWCP procedures ascribe special rules for computing compensation to claimants
employed by the Census Bureau.18 These employees “can be either full-time 40-hour-per-week
regular employees or may be hired every 10 years to work in temporary appointments (not to
exceed 180 days) as enumerators, crew leaders or clerks.”19 When a claimant’s disability does
not exceed 90 days, compensation should be computed on the basis of actual daily wages
pursuant to section 8114(c) of FECA.20 When disability extends beyond 90 days and the
claimant had similar employment during the year prior to the injury, compensation should be

14

5 U.S.C. § 8102(a).

15

Id. at § 8129(a).

16

Id. at § 8101(4).

17

Id.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.9(a)(1)
(October 2009).
19

Id. at Determining Pay Rates, Chapter 2.900.3(e) (March 2011).

20

5 U.S.C. § 8114(c); id. at Chapter 2.901.9(a)(1) (October 2009).

5

allocated in accordance with section 8114(d)(1) or (2).21 Otherwise, compensation should be
paid weekly using the following formula: actual daily wage multiplied by 150, then divided by
52. Actual daily wage is calculated by multiplying the hourly pay rate by 4.5 hours.22
ANALYSIS -- ISSUE 3
The Board finds that appellant received a $9,510.07 overpayment of compensation for the
period May 27, 2009 through August 15, 2011. The record here supports that she was hired and
worked part time in the intermittent position of census enumerator. Appellant did not work as a
census enumerator during the year immediately preceding the injury. The record supports that
her hourly pay was $11.25. As described above, OWCP procedures describe the method to be
used in calculating compensation for a part-time census enumerator. In applying the weekly pay
rate standard set forth in chapter 2.901.9(a)(2) of OWCP’s procedure manual, the hourly rate of
$11.25 is multiplied by 4.5 hours to calculate a daily wage of $50.625. This, in turn, is
multiplied by 150 and divided by 52 to calculate a weekly wage of $146.03. Following this
determination, OWCP properly calculated that appellant should have received $16,977.90 in
compensation for the period May 27, 2009 through August 15, 2011 based on the $146.03
weekly wage. Instead, appellant received compensation of $26,487.97, based on an incorrect
weekly wage of $227.81. OWCP therefore properly found that an overpayment of compensation
in the amount of $9,510.07 had been created.
LEGAL PRECEDENT -- ISSUE 4
Section 8129 of FECA provides that an overpayment of compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”23 Section 10.438 of OWCP regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good

21

Id. at § 8114(d)(1), (2).

22

Federal (FECA) Procedure Manual, supra note 18 at Chapter 2.901.9(a)(2); see also supra note 18 at Chapter
2.900.12(3)(3) (Census Bureau analyzed 2000 census data and determined that enumerators worked an average of
four and a half hours a day four days a week and anticipated similar patterns for 2010).
23

5 U.S.C. § 8129.

6

conscience.24 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.25
ANALYSIS -- ISSUE 4
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.26 Appellant,
however, had the responsibility to provide financial information to OWCP27 and did not do so.
In its preliminary determination dated February 10, 2012, OWCP clearly explained the
importance of providing the requested financial information and advised appellant that it would
deny waiver if she failed to furnish the requested financial information within 30 days.
Appellant did not submit a completed overpayment questionnaire but merely noted “N/A” on the
form. She did not submit financial information supporting her income and expenses. As a
result, OWCP did not have the necessary financial information to determine if recovery of the
overpayment would defeat the purpose of FECA or if recovery would be against equity and good
conscience. Consequently, as appellant did not submit the financial information required under
section 10.438 of OWCP regulations, which was necessary to determine her eligibility for
waiver, OWCP properly denied waiver of recovery of the overpayment in compensation in the
amount of $9,510.07.28
With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where OWCP seeks recovery from continuing compensation benefits
under FECA.29 As appellant was no longer receiving wage-loss compensation at the time

24

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. 20 C.F.R. § 10.437. OWCP procedures provide that the assets must not exceed a resource base of
$4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6(a) (June 2009); see W.F., 57 ECAB 705 (2006).
25

20 C.F.R. § 10.438(b).

26

Id.

27

Id. at 10.438.

28

Id..

29

Cheryl Thomas, 55 ECAB 610 (2004).

7

OWCP issued the final overpayment decision on April 16, 2012, the Board does not have
jurisdiction with respect to the recovery of the overpayment under the Debt Collection Act.30
CONCLUSION
The Board finds that OWCP did not meet its burden of proof in finding that appellant’s
actual earnings as a field representative fairly and reasonably represented her wage-earning
capacity. Thus, whether appellant was entitled to wage-loss compensation for the period
August 28 to December 3, 2011 is not in posture for decision. The Board further finds that a
$9,510.07 overpayment in compensation was created because she received wage-loss
compensation based on an incorrect pay rate for the period May 27, 2009 through August 15,
2011 and that OWCP properly found that the overpayment was not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the April 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed. The February 7, 2012 wage-earning capacity
decision is reversed and the February 7, 2012 decision regarding entitlement to wage-loss
compensation is set aside and the case is remanded to OWCP for proceedings consistent with the
decision of the Board.
Issued: April 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

30

Id. The Board notes that appellant submitted financial information following the final overpayment decision
dated April 16, 2012. The Board cannot consider this, however, as its review of the case is limited to the evidence
of record that was before OWCP at the time it rendered its final decision. 20 C.F.R. § 501.2(c)(1); J.T., 59 ECAB
293 (2008).

8

